 

a PAGE: 1

ACCOUNT: GM Oly isyezo17
- — DOCUMENTS : 3
LEIS BR HOPE
TERRY L HOPE 15
1
OAK RIDGE TH 37830 Zz
IMPORTANT:
To ensure TNBANK can contact you in case of an emergency or a breach on
on your account(s),please stop by one of our local offices and update
your contact information. Thank you in advance.
*** SIGN UP FOR ESTATEMENTS TODAY AND CO PAPERLESS! ***
Why? *It reduces risks associated with having bank account information in
your mail box. *Receive your statement days sooner than waiting for a4
paper statement in the mail. *It's environmentally friendly. *It's easy.
If you already use Online Banking, Just go to your Profile 4& scroll to
the eStatement section at the bottom @ click "Edit". If you are not an
Online Banking user, but would like to get eStatements, contact a branch
office 4 have them activate eStatements for you today. It's that easy!
We now offer REVERSE MORTGAGE LOANS!
Wondering if a Reverse Mortgage is right for you? Call or visit
our Reverse Mortgage Specialist today at (865) 483-9444.
FREEDOM CHECKING ACCOUNT fg
LAST STATEMENT LO/13/17 1,776.66
14 CREDITS 10,685.77
$7 DEBITS 12,386.45
THIS STATEMENT 11/15/17 75.98
Fe ee ee - - DEPOSITS - -------- -
BREF #..... DATE... 2... AMOUNT REF #.....- DATE... 2... AMOUNT REF #....- DATE... 2... LUMOUNT
11/as 2,208.56
sere cr Ss OTHER CREDITS - - - ----- -
DESCRIPTION DATE AMOURNT
— Inc SDV-VBFY T200139600409 lo/f2s -O1
Square Inc 1L?1LOZSPZ Leos2z66996760 loy2s 2,412.35
Square Inc 1L?71L026P2 L2Z032Z67290745 10/26 2,412.35

** * CONTINUED * * *
